Citation Nr: 0502402	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
asserted as secondary to the veteran's service-connected 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971, including service in the Republic of Vietnam from 
August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the September 
2002 rating action, the RO denied the veteran's claim of 
entitlement to service connection for hypertension; in the 
latter rating action, it denied his claim of service 
connection for PTSD.  The veteran perfected a timely appeal 
of these determinations to the Board.

In November 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  At the hearing, 
the Veterans Law Judge granted the veteran's request to hold 
the record open for 60 days so that he could submit 
additional evidence; however, the veteran filed no additional 
evidence during that period.  Accordingly, the Board will 
consider the veteran's appeal based on the current record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

For the reasons set forth below, the Board finds that the 
veteran's claims of service connection for hypertension and 
PTSD must be remanded.

With respect to his hypertension claim, the Board observes 
that, as the veteran's representative acknowledges, the 
service medical records are negative for any indication for 
this condition; instead, the veteran seeks service connection 
for this disease on the basis that it was caused or 
aggravated by his service-connected diabetes mellitus.  

The RO considered this theory of entitlement in the September 
2002 rating action; in denying the claim, the RO concluded 
that because there was no evidence of renal involvement, 
"possible secondary service connection was not warranted."  
The RO thereafter confirmed and continued the denial of 
service connection for this disease, and in the November 2003 
Supplemental Statement of the Case (SSOC), reasoned that 
there was no objective medical evidence linking the veteran's 
hypertension to his diabetes mellitus.

In April 2004 written argument challenging the RO's 
determination, the veteran's representative cites to treatise 
evidence as showing that medical studies have demonstrated a 
relationship between hypertension and diabetes mellitus.  In 
this regard, the Board notes that United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that where medical treatise evidence, standing 
alone, discusses generic relationships with a degree of 
certainty, under the facts of a specific case, that evidence 
can serve as a medical nexus.  See Hensley v. West, 212 F.3d 
1255, 1265 (2000); Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

At the November 2004 hearing, the veteran's representative 
argued that although VA need not accept the medical treatise 
evidence referred to above, under the law, VA is required to 
point to independent medical evidence as the basis for its 
decision, and is prohibited from merely substituting its own 
medical judgment; the Board agrees.  See Jones v. Principi, 
16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); see also Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

In this regard, his representative, while acknowledging that 
a physician had not addressed whether such a relationship 
existed between the veteran's hypertension and his service-
connected diabetes mellitus, states that further development 
is necessary, to specifically include having VA solicit an 
opinion addressing whether the veteran's hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus.  The Board agrees, and finds that the veteran must 
be scheduled for a pertinent VA examination, and that in the 
examination report, the examiner must offer an opinion as to 
the likelihood that the veteran's hypertension is related to 
service or to his service-connected diabetes mellitus, or had 
its onset within one year of his discharge from active duty.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Accordingly, this claim must be remanded.

As to his latter claim, as the veteran's representative 
points out that VA has diagnosed the veteran as having PTSD.  
The Board observes that the RO has denied this claim, 
however, on the basis that there is no verified stressor that 
supports the diagnosis of this condition.  Indeed, the RO 
points out that, in completing a VA stressor development 
form, the veteran responded "N.A." (not applicable) to the 
section requesting stressor information.  At the hearing, his 
representative acknowledged this, but noted that the veteran 
had a stroke in 2001 and that, as a consequence, his memory 
was severely impaired.  His representative indicated, 
however, that the veteran would try again to recall the 
stressors he claims support his claim of service connection 
for PTSD.

In this regard, the Board notes that the service personnel 
records reflect that the veteran was assigned to the 59th 
Field Service Company while stationed in Vietnam from August 
1970 to July 1971.  Further, his DD Form 214 shows that his 
military occupational specialty (MOS) was baker.  As to his 
reported stressors, as Disabled American Veterans points out 
in October 2004 written argument, VA outpatient treatment 
records show that while serving in Vietnam he worked as a 
baker, but he also reported serving guard duty.  With respect 
to the former duty, these records indicate that he stated 
that he had to distribute bread throughout Vietnam, and was 
subjected to ambushes and saw dead bodies.  He also reported 
being attacked by mortar rounds and stated that he feared for 
his life.  

With respect to his guard duty, the veteran reported being 
confronted by a mountain lion.  He also stated that his 
shelter was attacked, and that "millions of gallons of 
gasoline were lost in the explosion."  In addition, he 
identified a flight from Vietnam to Alaska during service as 
a stressor; he indicated that the aircraft developed 
mechanical difficulty and that he feared for his life.

To date, VA has not attempted to corroborate the veteran's 
reported stressors.  In light of a VA examiner's diagnosis of 
PTSD, the Board finds that this issue must be remanded, and 
the RO must contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an effort to 
corroborate the veteran's reported in-service stressful 
experiences.  Thereafter, the Board finds that the veteran 
must be afforded a VA psychiatric examination to determine 
whether he has PTSD that is related to such a stressor.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should also 
indicate which portion of the evidence, 
if any, is to be provided by the veteran, 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for 
hypertension or any psychiatric problems.  
This should specifically include 
requesting any outstanding records of his 
private care at Florence Neurological 
Clinic, dated since April 2001; from Dr. 
Julie Kahler, or any other examiner at 
McLeod Medical Center in Florence, South 
Carolina, dated since August 2002; and at 
the Dorn VA Medical Center in Columbia, 
South Carolina, dated since September 
2003.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature, extent, onset and etiology of his 
hypertension.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the claims folder and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension either had its onset during 
service or within his first post-service 
year.  The examiner must also comment as 
to whether it is at least as likely as 
not that his hypertension is caused or 
aggravated by his service-connected 
diabetes mellitus.  The examiner must set 
forth all examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  The RO should request, if possible, 
given the veteran's stroke, that he 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc., relating to 
his claimed in-service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information may not be able 
to be conducted.  Additionally, the RO 
should afford the veteran an opportunity 
to submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

5.  The RO must then review the entire 
claims file, including the veteran's 
previous statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
examination report should reflect that a 
review of the claims folder was 
conducted.  The examiner must set forth 
the complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

8.  If the benefits sought on appeal 
remain denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, which 
clearly sets forth, among other things, 
that laws and regulations considered in 
arriving at the decision; and they should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


